[Cite as State v. Fletcher, 2017-Ohio-1006.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               BROWN COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2016-08-016

                                                    :           OPINION
    - vs -                                                       3/20/2017
                                                    :

DEANNA FLETCHER,                                    :

        Defendant-Appellant.                        :



       CRIMINAL APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                           Case No. CRI 2016 2056



Jessica A. Little, Brown County Prosecuting Attorney, Mary McMullen, 510 East State Street,
Suite 2, Georgetown, Ohio 45121, for plaintiff-appellee

Joshua R. Crousey, One East Main Street, Amelia, Ohio 45102, for defendant-appellant



        HENDRICKSON, P.J.

        {¶ 1} Defendant-appellant, Deanna Fletcher, appeals from her conviction in the

Brown County Court of Common Pleas for aggravated trafficking in drugs, aggravated

possession of drugs, and possession of drugs. For the reasons set forth below, we affirm in

part, reverse in part, and remand the matter for further proceedings.

        {¶ 2} On the evening of February 20, 2016, Michael Dearing, an officer with the Mt.

Orab Police Department and an agent with the Brown County Drug and Major Crimes Task
                                                                       Brown CA2016-08-016

Force, went to the Green Crest Motel in Mt. Orab, Brown County, Ohio. Following a brief

interaction with individuals sitting in cars parked in front of Room No. 6 of the motel, Dearing

approached Room No. 6 to talk to its occupants. As Dearing approached Room No. 6, he

noticed that the door was open approximately 12 inches. Dearing saw a man, later identified

as Donnie Fletcher, sitting on a bed next to a stack of money. Dearing knocked on the door

jamb, identified himself as a Mt. Orab police officer, and asked the man to come to the door.

As the man approached the door, Dearing pushed the door to the motel room completely

open. Dearing saw two females in the room, who were later identified as appellant (Donnie's

wife) and Dezaraya Fletcher (Donnie and appellant's daughter). Appellant, Donnie, and

Dezaraya all spoke with Dearing outside the motel room, and Donnie and appellant – the two

individuals living in Room No. 6 – gave Dearing consent to search their motel room and their

silver GMC truck.

       {¶ 3} Inside the motel room, law enforcement found scales, glass pipes, butane

torches, Clonazepam pills, marijuana budder, plastic baggies, miniature plastic cups, a

grinder, four cell phones, a gun knife, $630 in cash, methamphetamine totaling over 17

grams, a magazine for a .9 mm handgun, and multiple rounds of different caliber

ammunition.    Inside the GMC truck, which was parked in front of Room No. 6, law

enforcement found a handicap sticker registered to appellant and a bag containing five

firearms, ammunition, and a large knife.

       {¶ 4} Appellant, Donnie, and Dezaraya were all arrested.                Appellant was

subsequently indicted on one count of aggravated trafficking in drugs in violation of R.C.

2925.03(A)(2), a felony of the second degree (count one), one count of aggravated

possession of drugs in violation of R.C. 2925.11(A), a felony of the second degree (count

two), and one count of possession of the drug Clonazepam in violation of R.C. 2925.11(A), a

misdemeanor of the first degree (count three). Counts one and two set forth that the amount

                                              -2-
                                                                      Brown CA2016-08-016

of methamphetamine involved equaled or exceeded five times the bulk amount but was less

than fifty times the bulk amount. Counts one and two were each accompanied by a firearm

specification under R.C. 2941.141(A) and forfeiture specifications for the money and guns

found in the motel room and GMC truck.

       {¶ 5} Appellant entered a not guilty plea to the charges. On June 8, 2016, appellant

moved to suppress evidence obtained after law enforcements' search of the motel room and

GMC truck on the basis that "said searches and seizures were conducted without a warrant,

without probable cause, and not incident to a lawful arrest." Appellant specifically alleged

that "the officer's entry into the motel and search was unconstitutional and without warrant or

merit." Appellant's husband filed a similar motion in his criminal case, and, by agreement of

all parties, appellant's case and Donnie's case were consolidated.

       {¶ 6} A hearing on appellant's motion to suppress was held on July 13, 2016. At this

time, the state presented testimony from Officer Dearing.         Dearing explained that on

February 20, 2016, he was notified by a fellow officer that a male staying in Room No. 7 of

the Green Crest Motel Room had advised of possible narcotics trafficking and narcotics use

in Room No. 6. The occupant of Room No. 7 had noticed several people going in and out of

Room No. 6 and had smelled the odor of burnt marijuana coming from the room.

       {¶ 7} Dearing drove past the Green Crest Motel around 11:00 p.m. on February 20,

2016. At that time, he noticed that there were three vehicles parked in the area of Room No.

6. Two of the vehicles were occupied and running. Dearing explained, "the Green Crest

Motel is a commonplace for drug trafficking" and "it's very common, in drug trafficking cases,

where subjects will park in – with – have a driver or have somebody else in the vehicle, while

the other person goes in and purchases the narcotics."

       {¶ 8} Dearing parked his patrol car down the street and walked up to the vehicles

parked in front of Room No. 6. The occupants of the first vehicle he stopped at, a Dodge
                                              -3-
                                                                     Brown CA2016-08-016

Dakota, were looking to rent a room.       The second vehicle, a silver GMC truck was

unoccupied. The occupant of the third vehicle, a Kia Soul, was Daniel Davis. Davis was

sitting in the Soul while his girlfriend, Dezaraya, visited her parents in Room No. 6. During

Dearing's conversation with Davis, Davis admitted to having narcotics in the vehicle. Dearing

called for backup, and Corporal Eric Lang from the Brown County Sheriff's Office arrived on

scene. Davis was secured in the back of Lang's patrol car, which was parked within view of

Room No. 6.

      {¶ 9} Dearing and Lang then approached Room No. 6 to do a "knock and talk."

When he was about four-to-five feet away from the door to the room, Dearing noticed the

door was open approximately 12 inches. Dearing saw a man, later identified as Donnie,

sitting on a bed near a "substantial stack" of money. Dearing knocked on the door jamb of

the room, identified himself as an officer, and asked the man to come to the door. According

to Dearing, as Donnie walked towards the door, "due to officer safety, and in my training and

experience, knowing that when narcotics are involved, there's a good possibility of guns, I

pushed the door completely open, so I could see who was behind the door, to make sure that

there was no one that was gonna cause – cause harm to myself or Corp. Lang." Once

Dearing pushed opened the door, he saw two females, later identified as appellant and

Dezaraya, in the room. Appellant was sitting on a second bed, which was closest to the

bathroom.

      {¶ 10} Also, after pushing open the door, Dearing noticed that the male walking

towards him had a tattoo of the name "Joe" on his forearm. Dearing explained that he had

been investigating a male subject known as "Joe" since August 2015, as "Joe" had reportedly

been trafficking in large amounts of crystal methamphetamine. Dearing also explained that

"Joe" was reportedly driving a silver or tan GMC truck.

      {¶ 11} Dearing asked all of the room's occupants to step outside and talk with him.
                                             -4-
                                                                     Brown CA2016-08-016

Dearing did not enter the motel room; nor did he see any contraband in the room at this time.

After the occupants exited the motel room, Dearing spoke with Donnie. Other officers spoke

with appellant and Dezaraya.

      {¶ 12} During Dearing's conversation with Donnie, Donnie admitted that there was "a

couple grams of methamphetamine" in the motel room. Dearing sought and obtained

consent from Donnie and appellant to search their motel room and the GMC truck. Appellant

did ask, "what if we don't [consent]" and was advised by Dearing that he would obtain a

warrant to search. Thereafter, both Donnie and appellant signed a "Permission to Search"

form. Following a search of the motel room and GMC truck, Donnie, appellant, and

Dezaraya were arrested and taken to the Mt. Orab Police Department. After being advised of

their Miranda Rights, and signing a written waiver of such rights, Donnie, appellant, and

Dezaraya separately spoke with Dearing.

      {¶ 13} The defense presented testimony from Davis. Davis testified that he stayed in

the Kia Soul while Dezaraya went in Room No. 6 to visit with her parents. According to

Davis, Dezaraya closed the door after entering the motel room. He testified that after he was

removed from the Kia and placed in the back of Corporal Lang's patrol car, he could continue

to see the door to Room No. 6. Davis maintained that the door to Room No. 6 was closed

when law enforcement reached it. Davis testified, "Dearing reached up and grabbed the

knob, opened the door, looked in and motioned for 'em to come out." Davis explained he

was approximately 50 feet away from the motel room door when he observed Dearing's

actions.

      {¶ 14} In addition to testimony from Dearing and Davis, the court also accepted as

evidence photographs of the various vehicles parked outside of the motel room, a

"Permission to Search" form signed by appellant and Donnie, Miranda Waiver forms signed

by appellant and Donnie, recorded statements that Donnie and appellant separately made to
                                             -5-
                                                                         Brown CA2016-08-016

Dearing, and a portion of Dearing's incident report detailing his observations and actions after

approaching the Green Crest Motel on February 20, 2016.

        {¶ 15} The court took the matter under advisement and, on July 25, 2016, issued a

decision denying appellant's motion to suppress. In denying the motion, the court stated, in

relevant part, the following:

               Officer Dearing had a legitimate law enforcement objective,
               investigating narcotic trafficking, to initiate a "knock and talk."

               Further, armed with the knowledge of others being in the room
               with no ability to safely and effectively talk with the male * * * the
               Officer was reasonable in his limited intrusion of pushing the door
               more open to ascertain the location of the other occupants to
               ensure no one had a gun pointed at him. It is important to note,
               Dearing did not enter the Motel Room until after consent was
               obtained.      Officer Dearing's actions did not violate the
               [appellant's] constitutional rights.

The court further found that appellant's statement to Dearing was "taken only after a free,

knowing, and voluntary waiver of [her] Miranda Rights."

        {¶ 16} A bench trial commenced on July 28, 2016. At this time, the state called as its

witnesses Officer Dearing and Corporal Lang. Dearing's testimony at trial was consistent with

his testimony from the motion to suppress hearing. He described his arrival at the Green

Crest Motel, his interaction with Davis in the motel's parking lot, his approach of Room No. 6,

and his interaction with appellant, Donnie, and Dezaraya. Dearing explained that after

obtaining appellant's and Donnie's consent to search the motel room, he and other law

enforcement officers entered and found evidence of drug possession and trafficking. In one

area of the room, after opening nightstand drawers, a zip-up cooler, and a pink polka-dot bag,

officers found four digital scales, a green cup with a white crystal powder inside it, glass pipes,

small plastic baggies, miniature red plastic cups, marijuana budder, a Ziploc baggie containing

two green pills, a larger plastic baggie containing a substance believed to be crystal

methamphetamine ("larger baggie"), a gun knife, and multiple rounds of various caliber

                                                -6-
                                                                          Brown CA2016-08-016

ammunition, including a magazine for a .9 mm handgun. Officers also found and seized from

Room No. 6 multiple cans of butane and butane torches, a grinder, a "corner baggie" of a

substance believed to be crystal methamphetamine, four different cell phones, $630 from the

bed where Donnie was originally sitting, and $280 from appellant's wallet.

        {¶ 17} After evidence was collected, Dearing spoke with appellant, Donnie, and

Dezaraya at the Mt. Orab Police Department. During Dearing's interview of Donnie, Donnie

admitted that he had been using methamphetamine for 20 years and that he buys it in Dayton.

Donnie explained that he normally gets one or two grams at a time and stated he "went to get

a fucking gram last night." Donnie initially denied that he sold methamphetamine, but

admitted that he sometimes gets meth for four or five people. He then stated, "If somebody

wants it, I'll go get it. If I can make something off it, I'll do it to get it." He also admitted to

"swapping" methamphetamine out with people.               He explained he would "swap out"

methamphetamine for guitars and cars.

        {¶ 18} During Dearing's interview with appellant, appellant admitted she had been

using methamphetamine "off and on" for "a long time." Appellant acknowledged that she and

Donnie "probably" went to Dayton every two or three days to pick up methamphetamine, but

she stated she did not know how much they would pick up and they did not get

methamphetamine "every time" they went to Dayton.               Appellant denied that she sold

methamphetamine to others, but admitted she would drive Donnie when he delivered

methamphetamine to others. However, she claimed she did not "always know what we're

doing" and that she had to go because Donnie "wouldn't leave [her] at home."

        {¶ 19} Dearing testified that some of the evidence seized from Room No. 6 was sent

to the Ohio Bureau of Criminal Identification and Investigation ("BCI") for testing. Instrumental

analysis and chemical testing of the substances found in the "corner baggie," the "larger

baggie," and the green cup demonstrated the substances were methamphetamine, weighing
                                                 -7-
                                                                        Brown CA2016-08-016

a combined total of 17.4 grams.1 Using logo identification markings and instrumental analysis,

the two green pills found in Room No. 6 were identified as Clonazepam, a schedule IV drug.

       {¶ 20} On cross-examination, Dearing testified that he did not personally observe

appellant or Donnie commit a "hand-to-hand" sale of narcotics on February 20, 2016. Nor did

he hear either appellant or Donnie offer to sell anyone methamphetamine on February 20,

2016. He further testified that although Donnie admitted to "owning" a .9 mm handgun, one

was not found inside Room No. 6.

       {¶ 21} Corporal Lang testified about his search of the GMC truck. Inside the truck, he

found a handicap bumper sticker belonging to appellant and a bag containing five firearms,

ammunition, and a large knife. The firearms, consisting of a Hi-Point .9 mm handgun, a

Heritage MFG .22 revolver, a Bryco .380 handgun, a Victor 32 Smith & Wesson revolver, and

a Kel-Tac P3AT .380 handgun, were all operable.

       {¶ 22} Following Lang's testimony, the state rested its case-in-chief. The trial court

accepted the state's exhibits into evidence, which consisted of photographs of the truck and

motel room, the drugs and drug paraphernalia collected from the motel room, the firearms and

ammunition found at the scene, the "Permission to Search" and "Miranda Waiver" forms

signed by appellant and Donnie, Donnie's and appellant's recorded statements to Dearing, a

BCI Laboratory Report, and a firearm report prepared by Timothy Hubbard, Jr., an officer with

the Mt. Orab Police Department. Thereafter, defense counsel made a Crim.R. 29 motion for

acquittal. The trial court granted the motion in part, finding that the state failed to present

sufficient evidence as to the firearm specifications accompanying counts one and two. In all

other respects, appellant's Crim.R. 29 motion was denied.

       {¶ 23} Thereafter, appellant called Dezaraya as her sole witness. Dezaraya testified


1. The methamphetamine found in the "corner baggie" weighed 1.10 grams, the methamphetamine in the
"larger baggie" weighed 14.86 grams, and the methamphetamine in the green cup weighed 1.44 grams.
                                               -8-
                                                                      Brown CA2016-08-016

she pled guilty to aggravated trafficking in drugs as a result of Dearing's February 20, 2016

investigation. Dezaraya claimed that the "larger baggie" of methamphetamine found in Room

No. 6 was hers. She stated she had received the methamphetamine "the day before" from

Davis. She claimed that she had put the "larger baggie" of methamphetamine in the pink

polka-dot bag, carried the bag inside when visiting her parents on a prior occasion, and had

left the bag in their motel room. According to Dezaraya, she did not tell anyone else about the

methamphetamine in that bag and her intention was to sell that methamphetamine.

       {¶ 24} On cross-examination, Dezaraya acknowledged that her testimony at trial did

not match the statement she gave to Dearing. When she was interviewed by Dearing after

her arrest, she denied knowing that there were any drugs in Room No. 6. Dezaraya never

told Dearing that the items in the pink polka-dot bag were hers, and she denied possessing

anything found in the motel room. The only methamphetamine she admitted to possessing

was the methamphetamine found in a white box inside her Kia Soul. Further, when speaking

with Dearing, Dezaraya admitted that her dad sold methamphetamine and that her mom

drove the truck.

       {¶ 25} Following Dezaraya's testimony, the defense rested. The trial court accepted

appellant's exhibits into evidence, which consisted of photographs of evidence collected from

Room No. 6 and from a search of the Kia Soul. After closing arguments, the trial court found

appellant guilty of aggravated trafficking in drugs, aggravated possession of drugs, and

possession of the drug Clonazepam. The court found appellant not guilty on the forfeiture

specifications accompanying counts one and two. Appellant was sentenced to two years in

prison on counts one and two and to 180 days in jail on count three, all to be served

concurrently.

       {¶ 26} Appellant timely appealed, raising three assignments of error. For ease of

discussion, we will address appellant's second and third assignments or error together.
                                              -9-
                                                                         Brown CA2016-08-016

                                   MOTION TO SUPPRESS

        {¶ 27} Assignment of Error No. 1:

        {¶ 28} THE TRIAL COURT ERRED AS A MATTER OF LAW BY DENYING THE

MOTION TO SUPPRESS WHERE THE OFFICER OPENED THE DOOR OF A RESIDENCE

WITHOUT       OBTAINING        A   SEARCH       WARRANT         AND     WITHOUT        EXIGENT

CIRCUMSTANCES COUPLED WITH PROBABLE CAUSE.

        {¶ 29} In her first assignment of error, appellant argues the trial court erred in denying

her motion to suppress. She contends her Fourth Amendment rights were violated when

Officer Dearing "broke the threshold" of her home by pushing open the motel room door

without a warrant and without the existence of any exigent circumstances.

        {¶ 30} Appellate review of a trial court's denial of a motion to suppress presents a

mixed question of law and fact. State v. Cochran, 12th Dist. Preble No. CA2006-10-023,

2007-Ohio-3353, ¶ 12. Acting as the trier of fact, the trial court is in the best position to

resolve factual questions and evaluate witness credibility. Id. Therefore, when reviewing the

denial of a motion to suppress, a reviewing court is bound to accept the trial court's findings of

fact if they are supported by competent, credible evidence. State v. Oatis, 12th Dist. Butler

No. CA2005-03-074, 2005-Ohio-6038, ¶ 10. "An appellate court, however, independently

reviews the trial court's legal conclusions based on those facts and determines, without

deference to the trial court's decision, whether as a matter of law, the facts satisfy the

appropriate legal standard." Cochran at ¶ 12.

        {¶ 31} The Fourth Amendment to the United States Constitution guarantees "[t]he

right of the people to be secure in their * * * houses * * * against unreasonable searches and

seizures." "A presumption of unreasonableness attaches to all warrantless home entries."

State v. Young, 12th Dist. Warren No. CA2014-05-074, 2015-Ohio-1347, ¶ 17, citing Welsh v.

Wisconsin, 466 U.S. 740, 750, 104 S. Ct. 2091 (1984). However, "[w]hen law enforcement
                                               - 10 -
                                                                     Brown CA2016-08-016

officers who are not armed with a warrant knock on a door, they do no more than any private

citizen might do." Kentucky v. King, 563 U.S. 452, 469, 131 S. Ct. 1849 (2011). A "knock and

talk" by law enforcement is a "permissible warrantless intrusion" that does not require "any

objective level of suspicion." Young at ¶ 24, quoting Pritchard v. Hamilton Twp. Bd. of

Trustees, 424 Fed. Appx. 492, 499 (6th Cir.2011).

       {¶ 32} In the present case, Dearing's actions in approaching the already-open motel

room door where appellant was residing and knocking on the door jamb was lawful. See

King. The question then becomes whether Dearing's action of further opening the motel room

door violated appellant's Fourth Amendment rights.

       {¶ 33} "[T]he Fourth Amendment has drawn a firm line at the entrance to the house.

Absent exigent circumstances, that threshold may not reasonably be crossed without a

warrant." Payton v. New York, 445 U.S. 573, 590, 100 S. Ct. 1371 (1980). See also Hoffa v.

United States, 385 U.S. 293, 301, 87 S. Ct. 408 (1966) (noting that the protection against

warrantless search and seizures also applies to hotel rooms).           Under the exigent

circumstances exception to the warrant requirement, "the exigencies of [a] situation make the

needs of law enforcement so compelling that the warrantless search is objectively reasonable

under the Fourth Amendment." Mincey v. Arizona, 437 U.S. 385, 393-394, 98 S. Ct. 2408

(1978). This exception justifies a warrantless entry into a residence in certain situations,

including when entry is necessary to protect the safety and well-being of police officers or

others. See, e.g., Maryland v. Buie, 494 U.S. 325, 110 S. Ct. 1093 (1990); United States v.

Williams, 354 F.3d 497, 503 (6th Cir.2003).

       {¶ 34} "The exigent circumstances doctrine requires probable cause plus exigent

circumstances to effectuate a warrantless entry of [a] home." State v. Wilson, 12th Dist.

Clinton No. CA2006-03-008, 2007-Ohio-353, ¶ 22. "'Probable cause exists if the facts and

circumstances known to the officer warrant a prudent man in believing that [an] offense has
                                              - 11 -
                                                                                    Brown CA2016-08-016

been committed.'" State v. Perez, 124 Ohio St. 3d 122, 2009-Ohio-6179, ¶ 73, quoting Henry

v. United States, 361 U.S. 98, 102, 80 S. Ct. 168 (1959). In determining whether probable

cause exists, a court must look at the "totality of the circumstances." State v. Christopher,

12th Dist. Clermont No. CA2009-08-041, 2010-Ohio-1816, ¶ 16. Probable cause is viewed

under an objective standard. State v. Watson, 12th Dist. Warren No. CA2014-08-110, 2015-

Ohio-2321, ¶ 14.

        {¶ 35} In the present case, after viewing the totality of the circumstances known by

Dearing at the time he pushed open the motel room door, we find that there was probable

cause and the existence of exigent circumstances. Moreover, we find that Dearing's action in

further pushing open the motel room door was reasonable and not a violation of appellant's

Fourth Amendment rights as the need for the intrusion into the motel room to protect the

officers' safety far outweighed the slight invasion the visual search entailed. See, e.g.,

Brigham City v. Stuart, 547 U.S. 398, 403, 126 S. Ct. 1943 (2006) (recognizing that the

"ultimate touchtone of the Fourth Amendment is 'reasonableness'" and finding law

enforcement's entry into a home without a warrant to offer assistance to an injured occupant

was not in violation of the Fourth Amendment); State v. Nelson, 1st Dist. Hamilton No. C-

150650, 2016-Ohio-5344, ¶ 17 (recognizing that "[w]here concerns of officer safety are

present, [courts have] measured reasonableness by balancing the need for the search against

the invasion the search entails").

        {¶ 36} Dearing articulated a number of facts giving rise to probable cause and

demonstrating that the slight invasion of the motel room was warranted.2 He explained that


2. In support of her contention that law enforcement lacked probable cause, appellant relies on Dearing's
statement at the motion to suppress hearing that "there wasn't enough information to gain a search warrant"
when he first approached Room No. 6. However, Dearing's testimony related to why a search warrant was not
obtained after the initial tip from the occupant of Room No. 7 was received. Dearing's testimony did not address
the additional facts giving rise to probable cause that were discovered after Dearing's arrival at the Green Crest
Motel. Considering all the facts known to Dearing at the time he pushed open the motel room door, we find
probable cause existed.
                                                      - 12 -
                                                                       Brown CA2016-08-016

he was investigating possible narcotics use and trafficking out of Room No. 6 based off of a

tip by another resident of the motel, that the Green Crest Motel is known for drug trafficking,

and that running and occupied cars, like those parked outside of Room No. 6, are a common

occurrence in drug trafficking cases. Dearing had spoken to Davis, a passenger in one of the

running cars who admitted to possessing crystal methamphetamine, and obtained information

that Davis' girlfriend was visiting with her parents in Room No. 6. When Davis approached

Room No. 6, he could only see one of the room's occupants through the slightly opened door.

This individual was sitting beside a large pile of money. These facts, when taken as a whole,

give rise to probable cause.

        {¶ 37} Additionally, Dearing's testimony demonstrates that exigent circumstances

existed at the time he pushed open the motel room door. Dearing explained that he pushed

open the door to ensure his and Corporal Lang's safety. Specifically, he stated, "due to officer

safety, and in my training and experience, knowing that when narcotics are involved, there's a

good possibility of guns, I pushed the door completely open, so I could see who was behind

the door, to make sure that there was no one that was gonna cause – cause harm to myself

or Corp. Lang. * * * [T]he whole reason I'm opening the door, is because I wanna see if

there's somebody standing behind there with a gun that's about to shoot me."

        {¶ 38} Dearing's intrusion into the room was slight. He pushed the door open and

visually scanned the room to make sure no occupants were holding a firearm or posed a

threat to his and Lang's safety. Dearing did not physically enter the motel room at this time.

Rather, he asked all occupants to step outside the room and speak with him, and waited until

he had appellant's and Donnie's consent before searching the room.

        {¶ 39} Accordingly, under the circumstances presented in this case, we find the

existence of probable cause and exigent circumstances. Dearing's actions in further opening

the motel room door to ascertain the whereabouts of the room's occupants so as to protect his
                                              - 13 -
                                                                        Brown CA2016-08-016

and his fellow officer's safety did not violate appellant's Fourth Amendment rights. Dearing's

actions were reasonable, and his minimal intrusion into the motel room was strictly limited to

the exigency that existed. See, e.g., State v. Barber, 2d Dist. Montgomery No. 19017, 2002-

Ohio-3278, ¶ 17 ("While the Fourth Amendment requires that residential thresholds and the

sanctity of the home be respected, that is reasonably overcome by threats to the officer's

safety that a suspect's conduct creates").

       {¶ 40} Further, we note that the physical evidence in this case was obtained only after

appellant and Donnie freely and voluntarily consented to a search of their motel room.

Dearing's visual scan of the room did not result in any contraband or evidence being observed

in plain view. It was only after appellant and Donnie gave written consent for the room to be

searched that officers physically entered the room and evidence of trafficking in drugs and

possession of drugs was found. Consent to search is a recognized exception to the warrant

requirement, and the record before us is devoid of any evidence indicating that appellant's or

Donnie's consent to the search was involuntary. State v. Christopher, 2010-Ohio-1816 at ¶

42; Schneckloth v. Bustamonte, 412 U.S. 218, 222, 93 S. Ct. 2041 (1973).

       {¶ 41} Accordingly, for the reasons set forth above, we find no error in the trial court's

denial of appellant's motion to suppress. Appellant's first assignment of error is overruled.

                         SUFFICIENCY AND MANIFEST WEIGHT

       {¶ 42} Assignment of Error No. 2:

       {¶ 43} THE COURT ERRED BY FINDING APPELLANT GUILTY WHEN THE

EVIDENCE WAS INSUFFICIENT TO SUPPORT A CONVICTION.

       {¶ 44} Assignment of Error No. 3:

       {¶ 45} THE VERDICT WAS AGAINST THE WEIGHT OF THE EVIDENCE.

       {¶ 46} In her second and third assignments of error, appellant argues her convictions

for aggravated trafficking in methamphetamine, aggravated possession of methamphetamine,
                                              - 14 -
                                                                         Brown CA2016-08-016

and possession of the drug Clonazepam are not supported by sufficient evidence and are

against the manifest weight of the evidence.

        {¶ 47} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997); State v. Grinstead,

194 Ohio App. 3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). When reviewing the sufficiency of

the evidence underlying a criminal conviction, an appellate court examines the evidence in

order to determine whether such evidence, if believed, would convince the average mind of

the defendant's guilt beyond a reasonable doubt. State v. Paul, 12th Dist. Fayette No.

CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus.

        {¶ 48} A manifest weight of the evidence challenge, on the other hand, examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side of

the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-

Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight of the

evidence, the reviewing court must look at the entire record, weigh the evidence and all

reasonable inferences, consider the credibility of the witnesses, and determine whether in

resolving the conflicts in the evidence, the trier of fact clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial ordered.

State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66. "While

appellate review includes the responsibility to consider the credibility of witnesses and weight

given to the evidence, 'these issues are primarily matters for the trier of fact to decide.'" State

v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-Ohio-5226, ¶ 81, quoting State v.

Walker, 12th Dist. Butler No. CA2006-04-085, 2007-Ohio-911, ¶ 26. An appellate court,
                                               - 15 -
                                                                         Brown CA2016-08-016

therefore, will overturn a conviction due to the manifest weight of the evidence only in

extraordinary circumstances when the evidence presented at trial weighs heavily in favor of

acquittal. Id., citing Thompkins, 78 Ohio St.3d at 387.

        {¶ 49} Although the legal concepts of sufficiency of the evidence and weight of the

evidence are both quantitatively and qualitatively different, "[a] determination that a conviction

is supported by the manifest weight of the evidence will also be dispositive of the issue of

sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 19. See

also State v. Hart, 12th Dist. Brown No. CA2011-03-008, 2012-Ohio-1896, ¶ 43 ("a finding

that a conviction is supported by the weight of the evidence must necessarily include a finding

of sufficiency").

                      Count One: Trafficking in Methamphetamine

        {¶ 50} Appellant was convicted of complicity to trafficking in methamphetamine. "A

charge of complicity may be stated in terms of [the complicity statute] or in terms of the

principal offense." R.C. 2923.03(F). This statute provides adequate notice that complicity

may be contemplated even where the indictment is phrased as if the defendant were the

principal offender. State v. Herring, 94 Ohio St. 3d 246, 251 (2002); State v. Montoya, 12th

Dist. Clermont No. CA2012-02-015, 2013-Ohio-3312, ¶ 20. "Thus, a defendant charged with

an offense may be convicted of that offense upon proof that he was complicit in its

commission, even though the indictment is stated in terms of the principal offense and does

not mention complicity." State v. Himes, 7th Dist. Mahoning No. 08 MA 146, 2009-Ohio-6406,

¶ 25, citing Herring at 251.

        {¶ 51} R.C. 2925.03(A)(2) provides that "[n]o person shall knowingly * * * [p]repare for

shipment, ship, transport, deliver, prepare for distribution, or distribute a controlled substance

or a controlled substance analog, when the offender knows or has reasonable cause to

believe that the controlled substance or controlled substance analog is intended for sale or
                                               - 16 -
                                                                                Brown CA2016-08-016

resale by the offender or another person." Where "the amount of the drug involved equals or

exceeds five times the bulk amount but is less than fifty times the bulk amount, aggravated

trafficking in drugs is a felony of the second degree." R.C. 2925.03(C)(1)(d).3

        {¶ 52} According to the complicity statute, "[n]o person, acting with the kind of

culpability required for the commission of an offense, shall * * * [a]id or abet another in

committing the offense." R.C. 2923.03(A)(2). A person must act "knowingly" to traffic in

drugs. R.C. 2925.03(A)(2). "A person acts knowingly, regardless of purpose, when the

person is aware that the person's conduct will probably cause a certain result or will probably

be of a certain nature." R.C. 2901.22(B).

        {¶ 53} To be complicit to a crime by aiding and abetting, "the evidence must show

that the defendant supported, assisted, encouraged, cooperated with, advised, or incited the

principal in the commission of the crime, and that the defendant shared the criminal intent of

the principal." State v. Johnson, 93 Ohio St. 3d 240 (2001), syllabus. "[A] person's mere

association with a principal offender is not enough to sustain a conviction based upon aiding

and abetting." State v. Coldiron, 12th Dist. Clermont Nos. CA2003-09-078 and CA2003-09-

079, 2004-Ohio-5651, ¶ 17. The accused "must actively participate in some way and

contribute to the unlawful act to aid or to abet." State v. Davis, 12th Dist. Madison No.

CA2015-05-015, 2016-Ohio-1166, ¶ 49, citing State v. Salyer, 12th Dist. Warren No. CA2006-

03-039, 2007-Ohio-1659, ¶ 27. Aiding and abetting may be shown through either direct or

circumstantial evidence, and "'participation in criminal intent may be inferred from the

presence, companionship, and conduct before and after the offense is committed.'" In re

B.T.B., 12th Dist. Butler No. CA2014-10-199, 2015-Ohio-2729, ¶ 19, quoting State v. Lett, 160
Ohio App. 3d 46, 2005-Ohio-1308, ¶ 29 (8th Dist.).


3. Pursuant to R.C. 3719.41, methamphetamine is a schedule II controlled substance. The bulk amount of a
controlled substance containing any amount of a schedule II stimulant is three grams. R.C. 2925.01(D)(1)(g).
                                                   - 17 -
                                                                         Brown CA2016-08-016

        {¶ 54} After reviewing the record, weighing inferences and examining the credibility of

the witnesses, we find appellant's conviction for aggravated trafficking in methamphetamine is

supported by sufficient evidence and is not against the weight of the evidence. The state

presented testimony and evidence from which the jury could have found all the essential

elements of the offense proven beyond a reasonable doubt. The state introduced evidence

that items commonly used to prepare drugs for sale were found throughout the motel room

appellant shared with her husband. In addition to the 17.4 grams of methamphetamine found

in the motel room, officers discovered dozens of empty plastic baggies, digital scales, small

plastic cups, and four cell phones. Appellant's husband admitted to buying large quantities of

crystal methamphetamine in Dayton and then selling the drug to "make something off it" or

trading the drug for goods. He further admitted to buying methamphetamine the night before

he was arrested at the Green Crest Motel.

        {¶ 55} Donnie also stated that he and appellant were "together all the time" and that

she knew about the methamphetamine. Appellant admitted to driving Donnie up to Dayton to

get the drug. She stated, "Most of the time I drove. I drove the car all the time." She further

admitted she would drive Donnie when he delivered methamphetamine, although she claimed

she didn't "always know what [they were] doing."

        {¶ 56} Based on the forgoing evidence, the trier of fact was entitled to find appellant

guilty of complicity to aggravated trafficking in methamphetamine in an amount that exceeds

five times the bulk amount but is less than fifty times the bulk amount. The state presented

credible evidence that appellant actively participated in her husband's trafficking by driving him

to purchase the methamphetamine and driving him when he sold or traded the

methamphetamine. In finding appellant guilty, the trier of fact was entitled to discredit

appellant's defense that she was not traveling with her husband to aid him in committing the

offense, but rather to "keep the peace" in her marriage. Appellant's conviction under count
                                               - 18 -
                                                                         Brown CA2016-08-016

one is, therefore, supported by sufficient evidence and is not against the weight of the

evidence.

                      Count Two: Possession of Methamphetamine

        {¶ 57} Appellant also challenges her conviction for aggravated possession of

methamphetamine. R.C. 2925.11(A) provides that "[n]o person shall knowingly obtain,

possess, or use a controlled substance or a controlled substance analog." Where the

"amount of the drug involved equals or exceeds five times the bulk amount but is less than

fifty times the bulk amount, aggravated possession of drugs is a felony of the second degree."

R.C. 2925.11(C)(1)(c).

        {¶ 58} Possession is defined as "having control over a thing or substance, but may

not be inferred solely from mere access to the thing or substance through ownership or

occupation of the premises upon which the thing or substance is found." R.C. 2925.01(K).

Possession may be actual or constructive. State v. Fultz, 12th Dist. Butler No. CA2015-06-

103, 2016-Ohio-1486, ¶ 12. Constructive possession exits when one is conscious of the

presence of the object and able to exercise dominion and control over it, even if it is not within

one's immediate physical possession. State v. Graves, 12th Dist. Clermont No. CA2015-03-

022, 2015-Ohio-3936, ¶ 22. "Constructive possession may be proven by circumstantial

evidence alone." Fultz at ¶ 12. Absent a defendant's admission, the surrounding facts and

circumstances, including a defendant's actions, are evidence that a trier of fact may consider

in determining whether the defendant had constructive possession. Graves at ¶ 22. "The

discovery of readily accessible drugs in close proximity to the accused constitutes

circumstantial evidence that the accused was in constructive possession of the drugs." Fultz

at ¶ 13. "[T]wo or more persons may have possession of an object together if they have the

ability to control it, exclusive of others." State v. Peyton, 12th Dist. Butler No. CA2015-06-112,

2017-Ohio-243, ¶ 44.
                                               - 19 -
                                                                      Brown CA2016-08-016

       {¶ 59} As stated above, "[a] person acts knowingly, regardless of purpose, when the

person is aware that the person's conduct will probably cause a certain result or will probably

be of a certain nature."      R.C. 2901.22(B).        Further, "[a] person has knowledge of

circumstances when the person is aware that such circumstances probably exist." Id.

       {¶ 60} In the present case, the state presented ample evidence demonstrating that

appellant knowingly possessed methamphetamine, a schedule II controlled substance, in an

amount exceeding five times the bulk amount but less than fifty times the bulk amount.

Dearing testified that 17.4 grams of methamphetamine was found in the motel room appellant

shared with her husband. Although appellant argues the drugs were found on her husband's

"half of the room," Dearing's testimony demonstrated that evidence was recovered throughout

the entire room. Methamphetamine was found in three different locations in the room – inside

a cooler near a chair, in a green cup on the nightstand, and in a black bag in a dresser

drawer. Additionally, paraphernalia commonly used for smoking methamphetamine, such as

pipes and butane torches, were found scattered throughout the entire room. This evidence,

combined with appellant's admission that she used methamphetamine "off and on" and drove

her husband to purchase and deliver methamphetamine, are sufficient to demonstrate

appellant knowingly exercised control over the drug. Appellant's conviction under count two

is, therefore, supported by sufficient evidence and is not against the weight of the evidence.

                        Count Three: Possession of Clonazepam

       {¶ 61} Finally, appellant challenges her conviction for possession of the drug

Clonazepam. As stated above, a person who "knowingly obtain[s], possess[es], or use[s] a

controlled substance or controlled substance analogue" is guilty of possession of drugs. R.C.

2925.11(A). The state presented evidence that two green pills found in appellant's motel

room were tested by BCI and found to be Clonazepam, a schedule IV controlled substance.

These drugs were found in the same cooler that contained the larger bag of
                                             - 20 -
                                                                                   Brown CA2016-08-016

methamphetamine that appellant knowingly possessed. As the Clonazepam was readily

accessible by appellant and subject to her control, we find that her conviction under count

three is supported by sufficient evidence and is not against the weight of the evidence.

        {¶ 62} Appellant's second and third assignments of error are, therefore, overruled.

                               PLAIN ERROR – ALLIED OFFENSES

        {¶ 63} On appeal, appellant did not assign as error the trial court's failure to merge

her aggravated trafficking in drugs offense with her aggravated possession of drugs offense.4

However, it is within this court's discretion to sua sponte consider whether the trial court

committed plain error in failing to merge the offenses. State v. Blanda, 12th Dist. Butler No.

CA2010-03-050, 2011-Ohio-411, ¶ 20. Plain error exists where there is an obvious deviation

from a legal rule which affected the outcome of the proceeding. State v. Barnes, 94 Ohio

St.3d 21, 27 (2002), citing Crim.R. 52(B). The Ohio Supreme Court has recognized that the

imposition of multiple sentences for allied offenses of similar import amounts to plain error

under Crim.R. 52(B). State v. Underwood, 124 Ohio St. 3d 365, 2010-Ohio-1, ¶ 31.

        {¶ 64} R.C. 2941.25, Ohio's multiple-count statute, provides:

                (A) Where the same conduct by defendant can be construed to
                constitute two or more allied offenses of similar import, the


4. {¶ a} In arguing that the state presented insufficient evidence to support her conviction for aggravated
trafficking in drugs, appellant does state the following:

            {¶ b} Finally, the amount of the methamphetamine found was 14.8 grams. * * *
                  That amount was less than 5 times the bulk amount. The corner baggie of
                  1.10 grams of methamphetamine could not have been considered by the
                  trier of fact in this count, as the court also found her guilty of possessing
                  methamphetamine in count 2 and did not merge the offenses. * * * We
                  must then presume that the Court found that one baggie constituted the
                  trafficking and another baggie supported the claim of possession.

     {¶ c} However, in convicting appellant of aggravated trafficking in drugs in an amount more than five times
the bulk amount and aggravated possession of drugs in an amount more five times the bulk amount, the trial
court was entitled to rely on the aggregate weight of all the methamphetamine found in Room No. 6. Combining
the weight of the "larger baggie" of methamphetamine (14.86 grams) with either, or both, the "corner baggie" of
methamphetamine (1.10 grams) or the methamphetamine found in the green cup (1.44 grams) sufficiently
established appellant possessed and trafficked in methamphetamine in more than five times the bulk amount for
purposes of her convictions.
                                                     - 21 -
                                                                      Brown CA2016-08-016

              indictment or information may contain counts for all such
              offenses, but the defendant may be convicted of only one.

              (B) Where the defendant's conduct constitutes two or more
              offenses of dissimilar import, or where his conduct results in two
              or more offenses of the same or similar kind committed
              separately or with a separate animus as to each, the indictment
              or information may contain counts for all such offenses, and the
              defendant may be convicted of all of them.

"R.C. 2941.25(A)'s mandate that a defendant may be 'convicted' of only one allied offense is

a protection against multiple sentences, rather than multiple convictions." State v. Whitfield,

124 Ohio St. 3d 319, 2010-Ohio-2, ¶ 18. "Thus, to ensure that there are not improper

cumulative punishments for allied offenses, courts must be cognizant that R.C. 2941.25(A)

requires that 'the trial court effects the merger at sentencing.'" Id., quoting State v. Gapen,

104 Ohio St. 3d 358, 2004-Ohio-6548, ¶ 135.

       {¶ 65} In determining whether offenses are allied and should be merged for

sentencing, courts are instructed to consider three separate factors – the conduct, the

animus, and the import. State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, paragraph one of

the syllabus. Offenses do not merge and a defendant may be convicted and sentenced for

multiple offenses if any of the following are true: "(1) the conduct constitutes offenses of

dissimilar import, (2) the conduct shows that the offenses were committed separately, or (3)

the conduct shows that the offenses were committed with separate animus." Id. at paragraph

three of the syllabus and ¶ 25. Two or more offenses of dissimilar import exist "when the

defendant's conduct constitutes offenses involving separate victims or if the harm that results

from each offense is separate and identifiable." Id. at paragraph two of the syllabus.

       {¶ 66} We find that the trial court committed plain error when it failed to merge

appellant's convictions for aggravated trafficking in drugs and aggravated possession of

drugs. Under the facts presented in this case, the two offenses are similar in import, were

committed with the same animus, and were not committed separately. Significantly, the
                                             - 22 -
                                                                     Brown CA2016-08-016

same methamphetamine found in appellant's motel room formed the basis for each offense.

The state did not present evidence that appellant possessed a distinct amount of

methamphetamine with a separate animus from trafficking in that drug. Accordingly, we find

that the offenses should have been merged as allied offenses of similar import. See, e.g.,

State v. Bradley, 8th Dist. Cuyahoga No. 102727, 2015-Ohio-5421, ¶ 39-42; State v.

Westbrook, 4th Dist. Scioto No. 09CA3277, 2010-Ohio-2692, ¶ 5.

      {¶ 67} Therefore, insofar as the trial court failed to merge appellant's convictions for

aggravated trafficking in drugs and aggravated possession of drugs, the judgment of the trial

court is reversed and the matter is remanded for resentencing. Upon remand, the state can

elect which allied offense to pursue, and the trial court must accept the state's choice and

merge the crimes into a single conviction for sentencing. Whitfield, 2010-Ohio-2 at ¶ 20, 24;

State v. Ozevin, 12th Dist. Clermont No. CA2012-06-044, 2013-Ohio-1386, ¶ 16.

      {¶ 68} Judgment affirmed in part, reversed in part, and the cause remanded for

further proceedings consistent with this opinion.


      PIPER and M. POWELL, J., concur.




                                            - 23 -